DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The remaining claims are rejected for depending on claims 1 or 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, states that a first planar surface is in contact with the second surface of the transparent layer and there may be light incident on a planar second surface of the diffusive layer. However, the claim does not positively recite that the two surfaces of the diffusive layer are in fact planar. For purposes of examination examiner will assume the diffusive layer is intended to have two planar surfaces (for example “a diffusive layer having bulk light-diffusive properties and first and second planar surfaces, wherein the first planar surface…”).
Regarding claims 2 and 7, it is not clear what structure if any is required by the term the first surface of the transparent layer is configured to enable a user of the 
Regarding claims 3 and 8, it is not clear what the structure of an area adjacent to the first surface would be and if it is part of the device surface or not. Therefore, it is not clear how a user would interact with an area that is not part of the claimed invention.
Regarding claim 5, although the embossed portion may be configured to respond to a user pressing the embossed portion by flexing since these are all actions which may occur with the actual layer, it is not clear how there is an unclaimed control that is actuated which is located below the embossed portion. The claimed invention is to a surface of a device not the entire device so there is no control of the device that may be actuated. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thammasouk et al. (US Pub. 2012/0052929 A1) in view of Schmidt et al. (US Pub. 2011/0249939 A1).
Regarding claims 1 and 6, Thammasouk discloses an interactive device which has graphics printed on the reverse side (side not exposed to the environment) of a clear (transparent) plastic film (abstract and [0030]). Thammasouk further discloses opaque light blocking layers may be added to form even more selective lighting patterns (opaque mask layer with cutouts) ([0042]-[0044] and [0046]). A light guide layer with two planar sides is placed below the graphics where the light guide layer contains diffusers on the top surface (semitransparent layer with light-diffusive properties) to guide light through openings in the graphics (abstract) where the light guide contacts the clear plastic film (Figs. 4A-4C and [0034] and [0037]). The device contains one or more light sources that project light through the light guide layer, diffusers, and clear plastic film where the diffusers diffuse the light (abstract, Figs. 1, 3A-3B, 4A-4C, [0006], and [0018]).
Thammasouk does not specifically disclose the light guide as having bulk light-diffusive properties or the thickness of the light guide. 
Schmidt discloses a light guide body having improved luminous intensity and transparency which is planar on both sides (abstract and Fig. 1) where having internal scattering (bulk diffusion) is cheaper than providing diffusion properties through surface defects ([0006]), and the light guide can form a uniform flat light source ([0028]). The light guide has a thickness of 1 to 25 mm ([0025]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the light guide in Thammasouk could be replaced with light guide that has internal scattering and with a thickness of 1 to 25 mm instead of surface 
Regarding claims 2-3 and 7-8, Thammasouk discloses the device being interactive through touch on the clear plastic film (abstract, [0029], [0030] and [0032]).
Regarding claims 4 and 9, Thammasouk discloses adhesive bonding the clear plastic film and the light guide layer ([0033]-[0038]).
Claim 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keranen (US Pub. 2019/0049650 A1) in view of Kimura et al. (US Pub. 2017/0123137 A1).
Regarding claims 1 and 6, Keranen discloses a multilayer assembly for an electronic device which includes a substrate, light source, lightguide layer which is optically translucent (semitransparent), masking layer which may also be considered graphics with at least one window (cutouts), and top layer which is transparent and protects the underlying structure (exposed to external environment) (abstract, [0013], [0014], [0045], [0047], [0055]-[0056] and Fig. 2). The assembly may also contain embedded graphics (graphics on the inside of the top layer) ([0031])
Keranen further discloses that a diffuser, specifically a translucent diffuser may be integrated into the assembly ([0027] and [0065]) so Keranen is considered to disclose including a translucent diffusing layer (bulk diffusing properties) above the light guide which will diffuse the light traveling through the graphics or masking layer. If the diffusing layer is between the planar top surface molded layer and the planar bottom surface masking layer, the layer would be expected to have two planar sides (see Fig. 2).
Keranen does not specifically disclose the thickness of the diffuser film.
Kimura discloses a planar light-emitting unit comprising a light guide member and planar diffusion member (abstract, [0053], and Fig. 8) where the diffusion member is a plate with highly diffusive materials contained in a binder or a polymer sheet having high diffusability (bulk diffusive properties) where the thickness of the plate is 10 microns to 3 mm ([0062]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the diffuser film in Keranen may have a thickness 10 microns to 3 mm as taught in Kimura to have a structure in which luminance unevenness is made inconspicuous and as a known suitable thickness for a diffusive layer (Kimura, [0007] and [0062]).
Regarding claims 2-3 and 7-8, since the top layer is exposed to the environment (see Fig. 2 and [0045]), a user would be capable of interacting with this layer. 
Regarding claims 4 and 9, Keranen discloses using adhesive to bond the layers in the assembly ([0126]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keranen in view of Kimura as applied to claim 1 above, and further in view of Thammasouk.
Regarding claim 5, claim 5 contains a limitation, a portion of the surface is embossed, which defines a product by how the product was made. Thus, claim 5 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a 
Keranen does not specifically disclose the surface profile flexing to actuate a control below the portion.
Thammasouk discloses an interactive device which has graphics printed on the reverse side (side not exposed to the environment) of a clear (transparent) plastic film (abstract and [0030]). A light guide layer is placed below the graphic where the light guide contacts the clear plastic film (Figs. 4A-4C and [0034] and [0037]). The device contains one or more light sources that project light through the light guide layer, diffusers, and clear plastic film (abstract, Figs. 1, 3A-3B, 4A-4C, [0006], and [0018]). Thammasouk discloses the device being interactive through touch on the clear plastic film through the use of touch sensors (abstract, [0029], [0030] and [0032]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the assembly in Keranen could include touch sensors as taught in Thammasouk to have an assembly that is interactive and reacts to touch (Thammasouk, [0028]-[0029]) where the sensors may be anywhere in the assembly including below any part that has a profile and flexes so that the assembly is interactive at that place.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 8/17/2021, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thammasouk et al. (US Pub. 2012/0052929 A1) in view of Schmidt et al. (US Pub. 2011/0249939 A1); Keranen (US Pub. 2019/0049650 A1) in view of Kimura et al. (US Pub. 2017/0123137 A1); and Keranen in view of Kimura as applied to claim 1 above, and further in view of Thammasouk.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,033,706 B1 discloses lightguides with volumetric scattering elements for light control (abstract). US Pub. 2021/0252828 A1 discloses decorative materials which is permeable to light, a diffuser, a layer that is impermeable to light with regions that are blank, where the article is backlit (abstract). US Pub. 2011/0194305 A1 discloses a light guide module capable of being illuminated and being applied to a device for decoration where the light guide includes a plurality of light diffusing particles and a light-exiting surface which contains a light shielding pattern (abstract and [0011])..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783